Per Curiam.
On April 22, 1904, respondent T. H. Cann, as justice of the peace in and for Seattle precinct, King county, Washington, entered a judgment against appellant for $11.65 debt, and $1.60 costs. Appellant, claiming said justice had acted without jurisdiction, and that said judgment was void, obtained from the superior court of King county a writ of certiorari to review the proceedings had before • said justice. On the final hearing, said superior court entered an order confirming said judgment, and this appeal has been taken.
The original amount in controversy not exceeding the sum of two hundred dollars, respondent has moved to dismiss the appeal for want of jurisdiction in this court. Said motion will have to be sustained. See, State ex rel. Gillette *597v. Superior Court, 22 Wash. 496, 61 Pac. 158; State ex rel. Fuller v. Superior Court, 31 Wash. 96, 71 Pac. 722; State ex rel. Corbin v. Superior Court, 35 Wash. 201, 77 Pac. 33; State ex rel. Bassett v. Freasure, ante p. 198, 81 Pac. 688.
Appeal dismissed.